Citation Nr: 1145938	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  07-22 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the claim.

The Veteran and his wife presented testimony at a personal hearing before a Decision Review Officer (DRO) in September 2007.  A transcript of that proceeding is of record.  

The Board notes that the Veteran perfected an appeal concerning a claim for service connection for a back disability that was also denied in the March 2007 rating decision.  Service connection for degenerative disc disease and arthritis of the lumbar spine with left sciatica was subsequently granted in a March 2008 rating decision.  As such, that issue is no longer before the Board for appellate review.  

The Veteran requested a Board videoconference hearing in October 2007.  In a September 2011 letter, the RO informed him that his hearing had been scheduled in November 2011.  The Veteran, however, failed to report for the scheduled hearing.  As the record does not indicate the Veteran has requested that the hearing be rescheduled, the Board deems the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (2011). 


FINDING OF FACT

Left ear hearing loss was not incurred in or aggravated by service.  



CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or greater; or the auditory thresholds for at least three of these frequencies are 26 db or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

For purposes of service connection pursuant to 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations expressly provide that the term "noted" signifies "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b) (2011).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1). 

To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

On the other hand, if a pre-existing disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

If the Veteran has a condition that pre-existed military service, the issue becomes whether the disease or injury was aggravated during service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 C.F.R. 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The law further provides that the burden of showing a pre-existing disease or disorder was not aggravated during service is an onerous one that lies with the government.  See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for left ear hearing loss, which he contends began in service and deteriorated throughout the recent years.  See July 2006 VA Form 21-4138.  At the September 2007 DRO hearing, he testified that he did not have a discharge examination and that he now requires the use of a hearing aid in his left ear.  He also indicated that he did not have any post-service jobs where he was exposed to noise.  See transcript.  These are the only arguments advanced by the Veteran in support of his claim.

In an October 2007 statement, J.L.A. reports that he has known the Veteran for over 50 years and that the Veteran was always in good health while they were growing up and was active within the community.  He indicates that after the Veteran was drafted, his physical well-being deteriorated and that he has witnessed how pain has hampered his quality of life and communication with others.  

The Veteran's service treatment records document that at the time of an October 1969 pre-induction examination, authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
30
35

30

Clinical evaluation of the Veteran's ears and drums was normal but the examining physician included defective hearing, left ear, in the summary of defects and diagnoses.  The service treatment records are devoid of reference to complaint of, or treatment for, a decrease in hearing acuity or any other problems with the Veteran's left ear.  At the time of a September 1971 discharge examination, authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
30
35
40
30

Clinical evaluation of the Veteran's ears and drums was again normal; the examining physician noted that the mild hearing loss in the left ear was unchanged since previous exam.  See September 1971 report of medical examination.  

Post-service medical evidence of record does not reveal that the Veteran has received any treatment related to his left ear.  He underwent a VA audio examination in March 2007, at which time his claims folder was reviewed.  The examiner noted that the Veteran served as a radio relay man and that enlistment hearing test results from October 1969 showed a mild, flat hearing loss in the left ear with audiometric thresholds ranging from 25 to 35 dB HL across 500-4000 Hz (pure tone average of 32 dB HL).  The examiner also noted that the Veteran's separation hearing test results indicated a mild, flat hearing loss in the left ear with thresholds ranging from 20 to 40 dB HL at 500-4000 Hz (pure tone average of 34 dB HL).  The Veteran reported that a hearing loss was documented in his service treatment records and that he was exposed to military noise from generators and radio communications equipment.  Following service he worked as a counselor and had no further noise exposure.

The authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
40
45
45
35
40

Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  The examiner noted that middle ear compliance was within normal limits, that speech reception thresholds were normal, and that the Veteran had mild sensorineural hearing loss in the left ear.  The examiner indicated that evidence in the service treatment records indicated that the Veteran had a pre-existing hearing loss in the left ear when he entered service.  Comparison of the enlistment and separation hearing test results showed that the Veteran did not experience any standard threshold shifts in his left ear during service.  Additionally, the current test results indicated that he had not experienced a standard threshold shift in the left ear since leaving military service.  The examiner concluded that the available evidence indicated that the Veteran's left hearing loss is not the result of military noise exposure.  

The Board finds that the presumption of soundness does not attach in this case.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)(1).  This is so because at the time of a pre-induction examination, the Veteran exhibited hearing loss in his left ear that met VA standards under 38 C.F.R. § 3.385 and the examiner noted left ear hearing loss as a defect.  See October 1969 report of medical examination.  As such, the Board finds that left ear hearing loss was a pre-existing condition. 

As the presumption of soundness does not apply, the evidence must establish that aggravation of the Veteran's left ear hearing loss occurred during service.  As stated above, 38 U.S.C.A. § 1153 contains a presumption of aggravation when it is shown that a pre-existing disorder underwent an increase in disability during service.  Here, the record does not demonstrate that the Veteran's pre-existing left ear hearing loss underwent an increase in severity during service.  The service treatment records are devoid of reference to complaint of, or treatment for, a decrease in hearing acuity, and at the time of the Veteran's discharge from service, the examiner noted that mild hearing loss in the left ear was unchanged since previous exam.  See September 1971 report of medical examination.  

In addition, the post-service medical evidence does not support a finding that the Veteran's left ear hearing loss was aggravated during service.  As noted above, there is no indication that the Veteran sought either VA or private treatment for left ear hearing loss following his discharge from service.  Moreover, the March 2007 VA examiner indicated that comparison of the service enlistment and separation test results showed that the Veteran did not experience any standard threshold shifts in his left ear during service and that the results obtained in March 2007 also did not indicate a standard threshold shift in the left ear had occurred since leaving military service.  

Based on the evidence as a whole, the Board finds that the Veteran's left ear hearing loss was not aggravated during service.  Accordingly, service connection for left ear hearing loss is not warranted and the claim must be denied. 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in an October 2006 letter.  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service, VA and private treatment records, to include those obtained from the Social Security Administration (SSA), have been associated with the claims folder and he was afforded an appropriate VA examination in connection with his claim.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

Service connection for left ear hearing loss is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


